Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2022, 02/23/2021 and 10/21/2020 were compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 7, recited functions “…wherein the pixel serial data is replaced in the pixel array according to synchronization determined by clock signal data…” performed by the image capture control system, but the functions do not follow from the structure recited in the claim. 

 Regarding Claim 11, recited functions “…wherein at least a portion of the plurality of exposure frames are combined to form an image frame.…” performed by the image capture control system, but the functions do not follow from the structure recited in the claim. 
This raises a 112b since one of ordinary skill in the art would not be able to draw a clear boundary between what is and what is not covered by the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in the which the invention was made.

Claims 1-9, 12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al. (US 2014/0285645 A1) hereinafter Blanquart in view of Stokes et al. (US 2019/0125454 A1) hereinafter Stokes.
Regarding claim 1, Blanquart discloses a system comprising: an emitter for emitting pulses of electromagnetic radiation (para [0029]- a laser or LED-based illuminants with different wavelengths); an image sensor comprising a pixel array for sensing reflected electromagnetic radiation (para [0006}- FIG. 1 illustrates a pixel array and image sensor); a plurality of bidirectional data pads on the image sensor (para [0039]; re-purposing the sensor data output pads and low speed control programming pads (which may be the same bidirectional pads as described above)) for outputting image data and receiving configuration data (para [0039}- re-purposing the sensor data output pads and low speed control programming pads (which may be the same bidirectional pads as described above); para [0031]- At the receiving end, the data stream may be decoded in order to extract the clock, which is then used to latch the data; para [0033]- During the configuration phase, the sensor output data lines 160 may be reversed to accept incoming configuration commands); and a controller in electronic communication with the image sensor and the emitter (para [0050}- a sensor and camera control unit may be networked in order to communicate with each other; para (0055]- FIG. 13 is a block diagram illustrating an example computing device 1300. Computing device 1300 may be used to perform various procedures, such as those discussed herein, para [0056]- Computing device 1300 includes one or more processor(s) 1302, one or more memory device(s) 1304, one or more interface(s) 1306, 

 	Blanquart fails to disclose, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; an excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce; or a laser mapping pattern. 

 	Stokes, drawn to pulsed imaging discloses, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; an excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce; or a laser mapping pattern (para [1370]- The illumination sources may include a white light source 2012 and one or more laser light sources... the green laser light source may source illumination having a peak wavelength that may range between 520 nm and 532 nm, inclusive. Non-limiting examples of a green laser peak wavelength may include about 520 nm, about 522 nm, about 524 nm, about 526 nm, about 528 nm, about 530 nm, about 532 nm... the infrared laser light source may source illumination having a 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blanquart with the wavelengths of Stokes (See background Stokes and Para.0573 and 1323) to improve the data collection.

Regarding claim 2, Blanquart in view of Stokes disclose the system of claim 1, further comprising: an oscillator disposed in the controller (Blanquart: para [0011]- FIG. 5B illustrates a schematic representation of an embodiment of an image sensor having an on-chip oscillator in accordance with the principles and teaching of the disclosure); and a frequency detector in electronic communication with the controller to control a clock frequency of the image sensor in response to signals from the controller that correspond to the frequency of the oscillator (Blanquart: para [0040]- FIG. 6 depicts a conventional PLL 600. The VCDL (voltage-controlled delay line) clock is compared to the incoming clock with the frequency detector and up-pushes or down-pushes are issued to the external VCO depending on the frequency detector comparison result; para [0056]- one or more Input/output (I/O) device(s) 1310, and a display device 1330 all of which may be coupled to a bus 1312. Processor(s) 1302 include one or more processors or controllers that execute instructions stored in memory device(s) 1304). 

Regarding claim 3, Blanquart in view of Stokes disclose the system of claim 1, wherein electronic communication through each of the plurality of bidirectional pads is performed in defined phases comprising: a rolling readout phase during which image data is output from the image sensor through the plurality of bidirectional pads to the controller (Blanquart: para [0033]- data may be issued from the sensor through sensor data pads 150... Phase 2 is concerned with the sensor rolling readout (internal timing, synchronization and readout of physical pixels)); a service line phase during which non-image data is output from the image sensor through the plurality of bidirectional pads to the controller (Blanquart: para [0033]- The service lines of phase 1 may be used to send a continuous stream of data transitions); and a configuration phase during which image sensor configuration data is received by the image sensor from the controller through the plurality of bidirectional pads (Blanquart: para [0033]- Phase 2 is concerned with the sensor rolling readout (internal timing, synchronization and readout of physical pixels) while phase 4 is for the purpose of sensor configuration... During the configuration phase, the sensor output data lines 160 may be reversed to accept incoming configuration commands); wherein image sensor data output lines are reversed during the configuration phase (Blanquart: para [0033]- During the configuration phase, the sensor output data lines 160 may be reversed to accept incoming configuration commands); and wherein a clock data recovery circuit is unlocked from an oscillator disposed in the controller when the image sensor data output lines are reversed (Blanquart: para [0032]- the disclosure may use the CDR (Clock Data Recovery) system... In the CDR system, an internal PLL (Phase Locked Loop) is used to lock on the incoming data frequency and to latch the data; para [0033]- During the configuration 

Regarding claim 4, Blanquart in view of Stokes disclose the system of claim 3, wherein clock signal data is transmitted during the service line phase (para [0073]- replaced pixel data with clock signal data within at least one service line phase of one frame period) and the configuration phase and is not transmitted during the rolling readout phase (Blanquart: para [0033]- Phase 2 is concerned with the sensor rolling readout (internal timing, synchronization and readout of physical pixels) while phase 4 is for the purpose of sensor configuration).

Regarding claim 5, Blanquart in view of Stokes disclose the system of claim 1, wherein the image sensor does not comprise a dedicated input synchronization clock pad such that a total number of data pads in the image sensor is reduced (Blanquart: para [0024]- The disclosure extends to systems and methods for reducing imaging sensor pad count by negating the need for an output clock).

Regarding claim 6, Blanquart in view of Stokes disclose the system of claim 1, further comprising an oscillator disposed in the controller for providing a reference clock frequency (Blanquart: para [0074]- An embodiment may further comprise local oscillator as a PLL reference clock) to synchronize incoming data received from the image sensor 

Regarding claim 7, Blanquart in view of Stokes disclose the system of claim 1, further comprising at least one transition within pixel serial data created by the pixel array of the image sensor (Blanquart: para [0073]- at least one transition within each pixel serial data created within the pixel array), wherein the pixel! serial data is replaced in the pixel array according to synchronization determined by clock signal data (Blanquart: Claim 8- wherein pixel data is replaced created with clock signal data for synchronization).

Regarding claim 8, Blanquart in view of Stokes disclose the system of claim 1, further comprising: a phase lock loop (PLL) comprising PLL image sensor blocks and PLL controller blocks (Blanquart: para [0074]- a Phase Lock Loop (PLL) with blocks of the sensor and other blocks of the camera unit; using data lines and configuration lines for connecting together sensor PLL blocks and camera unit PLL blocks); data lines electrically connecting the PLL image sensor blocks and the PLL controller blocks (Blanquart: para [0074)- using data lines and configuration lines for connecting together 

Regarding claim 9, Blanquart in view of Stokes disclose the system of claim 1, wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter (Blanquart: para [0029]- The color information in such a case can be provided by pulsing a laser or LED-based illuminants with different wavelengths or combinations thereof during separate frame captures).

Regarding claim 12, Blanquart in view of Stokes disclose the system of claim 1, further comprising: a voltage controlled oscillator (para [0040]- and up-pushes or down-pushes are issued to the external VCO (voltage controlled oscillator); a phase lock loop based on a charge pump for driving the voltage controlled oscillator (Blanquart: para [0074]- An embodiment may be PLL based on a charge pump for driving the Voltage Controlled Oscillator (VCO)); and a phase lock loop based on a digital-to-analog converter for driving the voltage controlled oscillator (Blanquart: para [(0074]- An embodiment may be PLL based on a Digital to Analog Convertor (DAC) for driving the


Regarding claim 14, Blanquart in view of Stokes disclose the system of claim 1, wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single subpulse (Blanquart: para (0029]- The color information in such a case can be provided by pulsing a laser or LED-based illuminants with different wavelengths or combinations thereof during separate frame captures).

Regarding claim 21, Blanquart in view of Stokes disclose the system of claim 1, wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image (Blanquart: para (0022]- FIGS. 16A and 16B illustrate a view of an implementation of an imaging sensor having a plurality of pixel arrays for producing a three dimensional image, wherein the plurality of pixel arrays and the image sensor may be built on a plurality of substrates).

Claims 10, 11, and 13 are being obvious over Blanquart in view of Stokes and further in view of (US 2016/0183775 A1) hereinafter Depuy.
Regarding claim 10, Blanquart in view of Stokes disclose the system of claim 9. Neither Blanquart nor Stokes disclose, wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames 
	Depuy, drawn to medical imaging, discloses, wherein the pixel array to the Image sensor senses reflected electromagnetic radiation (para [0047]- As illustrated in the figure, the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition) to generate the plurality of exposure frames during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read (para [0064]- In this configuration, the integration of the incoming light may start during readout 202 and may end at the next readout cycle 202, which also defines the start of the next integration. FIG. 2D shows a configuration without an electronic shutter 222, but with a controlled and pulsed light 230; para [0108}- the values read from the optical black area may be compared to those of the active pixel region of a sensor).

	It would have been obvious to one having ordinary skill in the art to combine the exposure frames of Depuy with the system of Blanquart to improve the image quality (See background of Depuy).

Regarding claim 11, Blanquart in view of Stokes, disclose the system of claim 9, Neither Blanquart nor Stokes disclose, wherein at least a portion of the plurality of exposure frames are combined to form an image frame.

	It would have been obvious to one having ordinary skill in the art to combine a portion of the plurality of exposure frames are combined to form an image frame of Depuy with the system of Blanquart and Stocks to improve the image quality (See background of Depuy).

Regarding claim 13, Blanquart in view of Stokes, further in view of Depuy disclose the system of claim 1. Neither Blanquart nor Stokes disclose, wherein the emitter is configured to emit, during a pulse duration, a plurality of subpulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.
	Depuy, drawn to medical imaging, discloses, wherein the emitter is configured to emit, during a pulse duration, a plurality of subpulses of electromagnetic radiation having a sub-duration shorter than the pulse duration (para [0067]- It should be noted that an embodiment of the system may have the ability to adjust both magnitude and duration concurrently, if desired. Additionally, the sensor may be adjusted to increase its sensitivity and duration as desired for optimal image quality. FIG. 4 illustrates varying the magnitude and duration of the pulses. In the illustration, Pulse 1 at 402 has a higher magnitude or intensity than either Pulse 2 at 404 or Pulse 3 at 406. Additionally, Pulse 1 at 402 has a shorter duration than Pulse 2 at 404 or Pulse 3 at 406; para {0088} (red, green and blue) pulses may be done serially; para [0099]- [0100} disclosing each color is recorded and a total pulse is each of the individual color subpulses).


Claims 15 and 16 as being obvious over Blanquart in view of Stokes and further in view of US 2011/0213252 A1 (hereinafter Fulghum).
Regarding claim 15, Blanquart in view of Stokes disclose the system of claim 1. Neither Blanquart nor Stokes disclose, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence emission for exciting a fluorescent reagent, wherein the fluorescence emission results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame.
	Fulghum, drawn to medical imaging, discloses, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence emission for exciting a fluorescent reagent (para [0011]- The fluorescence imaging apparatus for an endoscope of the present invention utilizes a selected range of excitation light wavelengths and a fluorescence normalization method; para [0028]- a single imaging detector at the distal end of the endoscope for acquiring normal color images, fluorescence images and visible reference images), wherein the fluorescence emission results in a fluorescence exposure frame created by the image sensor (para [0011]- The imaging detector can be a pixelated integrated circuit device such as a CMOS imaging 
fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame (para (0011]- The present invention relates to imaging endoscopes and in particular to an endoscope system and method for imaging autofluorescence from epithelial tissue to highlight regions of dysplasia; para [0032]- The digitized fluorescence and reference images are processed together in real time to quantify image regions where the fluorescence is reduced compared to normal tissue. Reduced fluorescence is the primary indicator of dysplasia).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to include the fluorescence of Fulghum with the system of Blanquart to improve imaging and recognition over a variety of wavelengths (see Fulghum, para [0011]- The present invention relates to imaging endoscopes and an endoscope system and method for imaging autofluorescence from epithelial tissue to highlight regions of dysplasia. The system for detecting dysplastic tissue uses the autofluorescence of mucosal tissue such as that found in the colon, the esophagus, the oral cavity, the cervix and the lung. The fluorescence imaging apparatus for an endoscope of the present invention utilizes a selected range of excitation light wavelengths and a fluorescence normalization method. These choices provide for an improved endoscope which requires one, non-intensified, imaging detector at the distal tip of a video endoscope for both white light imaging and fluorescence imaging).

Regarding claim 16, Blanquart in view of Stokes, further in view of Fulghum disclose the system of claim 15. Fulghum further discloses, wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding fluorescence system (para [0027]- imaging autofluorescence from epithelia! tissue to highlight regions of dysplasia); generate an overlay frame comprising the location of the critical tissue structure (para [0027]- The resulting fluorescence video image is processed by a computer so that the diagnostic image seen by the clinician consists of a familiar visible light image (in gray scale) with a false color overlay indicating those areas in the image where the fluorescence from the tissue is reduced in comparison to the fluorescence from normal tissue); and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (para [0027]- The resulting fluorescence video image is processed by a computer so that the diagnostic image seen by the clinician
consists of a familiar visible light image (in gray scale) with a false color overlay indicating those areas in the image where the fluorescence from the tissue is reduced in comparison to the fluorescence from normal tissue. This image is much easier to interpret than the combined red/green raw fluorescence images provided by current systems, particularly for red/green color-blind clinicians).

Claims 19, 20, and 22 are rejected as being obvious over Blanquart in view of Stokes and further in view of (US 2014/0163319 A1) hereinafter Olive 319.

Regarding claim 19, Blanquart in view of Stokes disclose the system of claim 1. Neither Blanquart nor Stokes disclose, wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array. 
	Olive 319, drawn to medical imaging, discloses, wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor (para [0045]- A pixel array of an image sensor may be paired with an emitter electronically, such that they are synced during operation for both receiving the emissions and for the adjustments made within the system; para [0152]- FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment), wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (para [0064]- The time between the last row readout and the next readout cycle may be called the blanking time 216).
 	It would have been obvious to one having ordinary skill in the art to
combine the blanking periods of Olive 319 with the system of Blanquart to improve the image quality (see background Olive 319).

Regarding claim 20, Blanquart in view of Stokes disclose the system of claim 1. Neither Blanquart nor Stokes disclose, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame. 

	Olive 319, drawn to medical imaging, discloses, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames (para (0100)- As illustrated at 1404, writing to the memory follows the pattern, Red, Green 1, Blue, Green 2, and then starts back with Red again. At 1406, the memory reader reads three frames at once to construct an RGB pixel. Each pixel is three times the bit width of an individual color component) that are combined to form an image frame (para [0047]- three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame).

	It would have been obvious to one having ordinary skill in the art to combine the frames of Olive 319 with the system of Blanquart to improve the image quality (see background of Olive 319).

Regarding claim 22, Blanquart in view of Stokes disclose the system of claim 1. Neither Blanquart nor Stokes disclose, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation. 
	Olive 319, drawn to medical imaging, discloses, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream (para [0088)- it may be desirous to pulse the luminance components more often than the chrominance components because users are generally more sensitive to light magnitude differences than to light color differences. This principle can be exploited using a mono-chromatic sensor as illustrated in FIG. 7D. In FIG. 7D, green, which contains the most luminance information, may be pulsed more often or with more intensity in a (G-B-G-R-G-B-G-R...) scheme to obtain the luminance data. Such a configuration would create a video stream that has perceptively more detail, without creating and transmitting unperceivable data) comprising a plurality of image frames (para [0073]- Thus, in an embodiment, wherein the display device (LCD panel) operates at 50-60 frames per second, a partitioned light system should operate at 150-180 frames per second to maintain the continuity and smoothness of the displayed video), wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation (para [0047]- As illustrated in the figure, the reflected light from the electromagnetic pulses only contains the data 
	It would have been obvious to one having ordinary skill in the art to combine the video streams of Olive 319 with the system of Blanquart to improve the image quality (see background of Olive 319).

Claims 23 is rejected as being obvious over Blanquart in view of Stokes and further in view of (US 6300638 B1) hereinafter Groger.
Regrading claim 23, Blanquart in view of Stokes disclose the system of claim 1. Neither Blanquart nor Stokes disclose, wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein at least a portion of the reflected electromagnetic radiation sensed by the pixel array is a relaxation wavelength of the reagent. 
 	Groger, drawn to medical imaging, discloses, wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent (col. 9 In 52-56- A power supply and pulsed generator 10 supplies 1 kHz square wave pulses to the laser diode 11 and a reference signal to lock-in amplifier 25. The excitation is provided by a focusable visible laser diode module 11 emitting at 635 nm; col. 10 In 49-53- The reflected beam 19 excites the dye-doped polymer thin film 21, and the interaction of the dye/polymer probe with the analyte is monitored through the change in fluorescence of the film), and wherein at least a portion of the reflected electromagnetic radiation sensed by the pixel array is a 
 	 It would have been obvious to one of ordinary skill in the art at the time of the invention to include the relaxation wavelengths of Groger with the system of Blanquart to improve imaging by controlling reagent fluorescence (see Groger, col. 14 In 37-48- The fluorescent dye absorbs the laser light and some electrons are promoted to the excited state. The electrons relax to the ground state via either a radiative or a non-radiative route. The electrons relax to the ground state via the radiative route by emitting a photon at a longer wavelength...As a result, the fluorescence is decreased).

Claim 28 is rejected as being obvious over Blanquart in view of Stokes and further in view of US 2007/0081168 A1 (Johnston).
Regarding claim 28, Blanquart in view of Stokes disclose the system of claim 1. Neither Blanquart nor Stokes disclose, wherein the laser mapping pattern emitted by the emitter comprises a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking.

pattern 112 may map to an angle between probe 100 and the target surface; para [0035]- scanning beam device 14, light source 28 may emit a continuous stream of light, modulated light, or a stream of light pulses. Base station 12 may comprise a plurality of different light sources 28, so as to be able to operate different scanning beam devices that have different illumination capabilities), wherein the first output is for light illumination (para [0038]- the light source 28, so as to deliver illumination from the light source to the scanning element) and the second output is for tool tracking (para [0049]- eight bright spots 106 are formed by the specular reflection from target surface 74 striking each of the eight detectors 92. The eight bright spots 106 define a spectral reflection pattern 108, with the sensor pattern here being centered in the image. The location of the spectral pattern 108 at the center of the image of FIG. 7 results from the target surface 74 being normal to probe 100, and from the detectors 92).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to include the laser pattern and outputs of Johnston with the system of Blanquart to improve probe position determination (see Johnston, para [0056]- As the detectors 92A, 92B remain symmetrically distributed about scanner 90, the flat target surface may generate similar spectral light reflection angles, so that the centroid 114 of pattern 112 may map to an angle between probe 100 and the target surface. Hence, 

Claim 29 is rejected as being obvious over Blanquart in view of Stokes and further in view of (WO 2018/049215 A1) hereinafter Intuitive.
Regarding claim 29, Blanquart in view of Stokes disclose the system of claim 1. Blanquart further discloses, wherein at least a portion of the plurality of pulses of electromagnetic radiation comprise a hyperspectral emission (para [0029]- The color information in such a case can be provided by pulsing a laser or LED-based illuminants with different wavelengths or combinations thereof during separate frame
captures; para [0071]- Additionally, the teachings and principles of the disclosure may include wavelengths of electromagnetic energy, including the visible and non-visible spectrums, such as infrared (IR), ultraviolet (UV), and X-ray). 

	Blanquart fails to disclose, the hyperspectral emission comprising one of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm and electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; or electromagnetic radiation having a wavelength from about 565 nm to about 585 nm and electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; wherein sensing reflected electromagnetic radiation by the pixel array comprises generating a hyperspectral exposure frame based on the hyperspectral emission. 


 	It would have been obvious to one having ordinary skill in the art to combine the wavelengths of Stokes with the system of Blanquart to improve the data collection (see Stokes, para [1404]- In some alternative surgical procedures, contrasting agents
can be used to improve the data that is collected on oxygenation and tissue oxygen consumption; para [0563]- Aspects of the present disclosure are presented for a comprehensive digital medical system capable of spanning multiple medical facilities and configured to provide integrated and comprehensive improved medical care to a vast number of patients). 


frame and a hyperspectral frame . . .the illumination system provides white light illumination or a combination of white light illumination and hyperspectral light illumination. Reflected and/or emitted hyperspectral light is captured as hyperspectral light frames 122 by image capture system 120).

 	It would have been obvious to one having ordinary skill in the art to combine the hyperspectral exposure frame of Intuitive with the system of Blanquart to improve the safety (see Intuitive, Abstract- A computer-assisted surgical system simultaneously provides visible light and alternate modality images that identify tissue or increase the visual salience of features of clinical interest that a surgeon normally uses when performing a surgical intervention using the computer-assisted surgical system. Hyperspectral light from tissue of interest is used to safely and efficiently image that tissue even though the tissue may be obscured in the normal visible image of the surgical field).

Allowable Subject Matter
Claims 17, 18, 24-27, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the limitations of the base claim and any intervening claims.
The prior art fails to teach Claim 17 which specifically comprises the following features in combination with other recited limitations:-- sensing the reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern, and wherein the controller is further configured to: provide the laser mapping exposure frame to a corresponding laser mapping system that determines a topology of the scene and/or dimensions of one or more objects within the scene; provide the location of the critical tissue structure to the corresponding laser mapping system; and receive a topology and/or dimension of the critical tissue structure from the corresponding laser mapping system.

The prior art fails to teach Claim 24 which specifically comprises the following features in combination with other recited limitations:-- sensing reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern, wherein the laser mapping exposure frame comprises information for determining real time measurements comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object.

The prior art fails to teach Claim 27 which specifically comprises the following features in combination with other recited limitations:


The prior art fails to teach Claim 29 which specifically comprises the following features in combination with other recited limitations:
-- sensing reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame based on emission by the emitter of the laser mapping pattern, and wherein the controller is configured to: provide the hyperspectral exposure frame to a corresponding hyperspectral system that determines a location of a critical tissue structure based on the hyperspectral exposure frame; receive the location of the critical tissue structure from the corresponding hyperspectral system; provide the laser mapping exposure frame to a corresponding laser mapping system that determines a topology of the scene and/or dimensions of one or more objects within the scene;TECHLAW VENTURES, PLLC3290 West Mayflower Ave.Lehi, UT 84043 (801) 854-7675105Attorney Docket No.: END-0014.NP6provide the location of the critical tissue structure to the corresponding laser mapping system; and receive a topology and/or dimension of the critical tissue structure from the corresponding laser mapping system; wherein the critical tissue structure is one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, cancerous tissue, or a tumor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698


/Timothy J Henn/               Acting Supervisory Patent Examiner of Art Unit 2698